DETAILED ACTION

This application is in condition for allowance except for the following formal matters: 

Election/Restrictions
Applicant's election without traverse of Species IX (A) (a) directed to Figs. 19-20, 28-29, 33-34 and 36 (Claims 1-18) in the reply filed on August 4th, 2022 is acknowledged.

Claim Objections
Claim 2-4, 10, 12, 19 are objected to because of the following informalities: 
Claim 2 recites “the group” in line 1 should be amended to “a group” for avoiding confusing.  Appropriate correction is required.
Claim 3 recites “source and drains” in lines 1-2 which has single for the source and plural for the drains. Therefore, the above limitation should be amended to “sources and drains” for avoiding confusing.  Appropriate correction is required.
Claim 4 recites “source and drains” in lines 4-5 which has single for the source and plural for the drains. Therefore, the above limitation should be amended to “sources and drains” for avoiding confusing.  Appropriate correction is required.
Claim 10 recites “an Si layer” in line 2 should be amended to “a Si layer” for avoiding confusing. Therefore, the above limitation should be amended to “sources and drains” for avoiding confusing.  Appropriate correction is required.
Claim 12 recites “FETs” in line 6 should be spelled out and abbreviated for avoiding confusing with other terms.  Appropriate correction is required.
Claim 12 recites “source and drains” in lines 10 and 12 which has single for the source and plural for the drains. Therefore, the above limitation should be amended to “sources and drains” for avoiding confusing.  Appropriate correction is required.
Claim 19 recites “an Si layer” in line 2 should be amended to “a Si layer” for avoiding confusing. Therefore, the above limitation should be amended to “sources and drains” for avoiding confusing.  Appropriate correction is required.

      Allowable Subject Matter
Claims 1, 5-9 11, 13-18, and 20 are allowed over prior art of record.
Claims 2-4, 10, 12, 19 would be allowable if rewritten or amended to overcome the claim objections. 
The following is an examiner's statement of reasons for the indication of allowable subject matter: 
Regarding claims 1 and 12, Kovacic et al. (Pub. No.: US 5,682,455),discloses a method for quantum computing method comprising: providing a computing device that includes: a waveguide structure in Fig. 5a, comprising: a wafer (substrate 50) (see column 5 and lines 42-52); and a waveguide (core layer 54 and cladding layers 54 and 56) disposed on the wafer, the waveguide comprising a silicon germanium (SiGe) core (core layer 54 comprising SiGe) surrounded by silicon (Si) (cladding layers 54 and 56 comprising Silicon) (see column 5 and lines 46-53). 
Li et al. (Pub. No.: US 2016/0197391 A1) discloses a method comprising; providing a waveguide structure (signal lines 30 and layers 21/20) comprising a wafer (substrate 10) has a lower refractive index than Si (substrate 10 comprising silicon carbide has lower refractive index than silicon) (see Fig. 3 and [0021]).
The combination of Kovacic and Li fails to disclose the waveguide comprising a resonator-based microwave-to-optical transducer having a silicon germanium (SiGe) core surrounded by silicon (Si), wherein the wafer has a lower refractive index than the Si as recited in claims 1 and 12. 
Claims 2-11 and 13-20 depend on claims 1 and 12, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CUONG B NGUYEN/Primary Examiner, Art Unit 2818